Citation Nr: 0634175	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for right ankle 
sprain.

2.  Entitlement to a compensable evaluation for low back 
strain.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1967 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board notes that the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., in June 2003; a 
transcript is of record.


FINDINGS OF FACT

1.  The service-connected right ankle sprain disability is 
asymptomatic.  The current overall disability associated with 
the veteran's right ankle is manifested by non-service-
connected fracture residuals, including subtalar fusion, and 
not the service-connected right ankle sprain.

2.  The competent medical evidence of record shows that the 
veteran's low back strain is manifested by disc disease, with 
no more than moderate limitation of motion with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, functional impairment on 
use, and pain on motion; placing the evidence in relative 
equipoise as to whether a higher disability rating is 
warranted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ankle 
sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5271 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for assigning a 20 percent disability evaluation for 
low back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5292 5295 (2002) DC 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA, prior 
to the initial RO decision in September 2001. 

In letters, dated in July 2001, March 2004, and February 2006 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Thus, Board concludes that the 
notification received by the veteran adequately complied with 
the VCAA and subsequent interpretive authority, and that he 
has not been prejudiced in any way by the notice and 
assistance provided by the RO.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In this case the 
right ankle claim is being denied herein, therefore no new 
rating or effective date will be assigned, so those 
downstream issues are moot.  The back claim is being granted, 
and the RO will assign an effective date.

II.  Factual Background

By a rating decision in September 1987, the RO granted 
service connection and assigned a noncompensable rating for 
low back strain with radiation to the left thigh and 
degenerative changes, on the basis of service medical records 
(SMRs) showing treatment for a back injury.  The record also 
included X-ray evidence of some degenerative disc changes at 
L5, S1.

In a July 1989 rating decision, service connection was 
established for right ankle sprain and a noncompensable 
evaluation was assigned.  At that time, the RO considered 
SMRs which show treatment for right ankle sprains during 
service.  Also considered was a post-service June 1989 VA 
examination.  The veteran reported that the right ankle 
rarely bothered him.  On range of motion testing right ankle 
dorsiflexion was 0 to 20 degrees and plantar flexion to 40 
degrees.  There was no instability, enlargements or 
abnormalities noted.  During this examination the veteran 
also complained of continued back pain.  The lumbar spine 
flexed to 90 degrees and extended to 35 degrees.  Lateral 
flexion was to 40 degrees and rotation to 35 degrees.  The 
clinical impression was old healed sprain of the right ankle 
and degenerative disc disease of L5-S1 with radiculopathy of 
the left leg.  

In March 1996, the veteran suffered a work-related injury, 
which injured and exacerbated the disabilities of his lower 
extremities.  Since then the veteran has undergone multiple 
right ankle surgeries.  Initially, he underwent a subtalar 
fusion, which was unsuccessful.  He was diagnosed with 
nonunion.  A repeat subtalar fusion was performed in March 
1998.  In November 1999 a tibial talar and calcaneal fusion 
was performed.  At that time, the veteran was diagnosed with 
advanced degenerative osteoarthritis of the right ankle, 
status post multiple surgeries, with failure to respond.  In 
June 1998, the veteran underwent removal of the hardware from 
the right subtalar fusion.  Thereafter, he developed 
tibiotalar arthritis.  A right tibiotalar ankle fusion was 
performed in November 1999.  In November 2000 he underwent 
another hardware removal.  In April 2001, it was noted that 
the veteran had limited motion at the ankle secondary to his 
fusion.

In support of his claim for increase is a VA examination 
report dated in July 2001.  At that time his primary 
complaint was of chronic low back pain.  The veteran reported 
that since service discharge he had functioned well and that 
the pain had been adequately controlled with medication.  
However in 1996, he had a major fall on some stairs where he 
re-injured his back.  Since that time he has had a 
significant increase in low back pain with occasional periods 
of discomfort radiating into the left lower extremity.  
Examination of the lumbar spine disclosed loss of the normal 
lordotic curvature.  There was tenderness along the 
paraspinal musculature from L1 to S1 bilaterally, but no 
tenderness over the sacroiliac joint or sciatic notch.  Range 
of motion was noted as "0 to 50 degrees."  The veteran was 
able to repeat this twice with no evidence of fatigability, 
incoordination or loss of range of motion, but there was 
fatigability with repeated anterior flexion.  Straight leg 
raises could be accomplished to 60 degrees on the right and 
to 50 degrees on the left.  Lateral rotation of the 
lumbosacral spine was 0 to 20 degrees bilaterally at which 
point discomfort was elicited.  Lateral flexion was 0 to 20 
degrees bilaterally, with pain.  X-rays showed mild to 
moderate degenerative disc disease at L1-2 and L5-S1.

The veteran also reported a history of right ankle injury, 
which resulted in a fusion of the tibiotalar articulation in 
1999.  Except for some recent loosening of the right ankle 
fusion he reported little to no discomfort.  Examination 
disclosed an ankle which was fused with no range of motion.  
There was no heat, swelling, redness, or overt laxity noted.  
X-rays showed complete fusion of the ankle joint and the 
majority of the tibiotalar articulations.  

Additional records include private medical record from the 
veteran's treating physician which shows follow-up evaluation 
for his right ankle injury and bilateral knee disabilities in 
December 2001.  The veteran's treating physician indicated 
that he did not think the post-service injury in March 1996 
resulted in degenerative disc disease with radiculopathy of 
the left leg.  He provided a similar statement in February 
2002.  The remaining records show evaluation in April 2002 
for an increase back pain after a recent fall.  On 
examination lumbar flexion was to 40 degrees and extension to 
20 degrees.  These records also show the veteran was treated 
for an exacerbation of low back pain following a motor 
vehicle accident in February 2003.  

During his videoconference hearing in June 2003 the veteran 
presented testimony about the current severity of his right 
ankle and low back disabilities.  He testified about the 
circumstances surrounding his post-service right ankle injury 
in 1996 and the subsequent treatment and surgeries.  He 
essentially testified that his service connected back pain 
contributed to the 1996 injury, and that his right ankle gave 
way when he tried to stop from falling thus causing accident.  
He also testified that a motor vehicle accident in February 
2003 also contributed to his current back pain.  

The veteran underwent VA examination in 2006, pursuant to a 
2004 Board remand, in order to differentiate to the extent 
possible between the level of disability attributable to the 
service connected right ankle and low back conditions, and 
any residuals from his subsequent post-service injuries.  The 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of the in-service right ankle and low 
back injuries as well as the post-service right ankle injury 
in 1996 resulting in fusion.  The examiner reviewed X-ray 
findings as well as private clinical and operative reports 
from the veteran's treating physicians.  The examiner noted 
there was no prior history of the right ankle joint 
collapsing, giving way or swelling.

On examination of the right ankle there was no obvious 
swelling or focal tenderness.  The ankle was rigidly fixed at 
neutral and there was no evidence of pain, instability, on 
stress testing of the joint.  The veteran complained of 
diffuse numbness with decreased pinpoint generally over the 
right foot, with no distinct dermatomal distribution.  There 
was a heavy callus over the outer heel and flattening of the 
longitudinal arch was noted.  On repetitive exertional 
testing he could not perform toe stands or heel-toe maneuvers 
of the right foot because of arthrodesis and left knee pain.  
No assignment of additional degrees of functional impairment 
was warranted in the right ankle on the basis of repetitive 
use due to pain with use, limited endurance, weakness, 
fatigability or incoordination since the impairment was 
considered fully reflected in the arthrodesed joint.  

The examiner concluded that it was not likely that the 
veteran's current right ankle condition was significantly 
related to the right ankle sprain incurred during military 
service.  The examiner explained that the right ankle sprain 
was last treated in 1981 and the veteran separated from 
service in 1987.  A rating report at that time was silent for 
right ankle dysfunction.  Although medical records clearly 
describe a work-related injury to the right ankle in March 
1996, none of the veteran's treating physicians indicated 
difficulty with the right ankle function prior to the March 
1996 accident.  

On examination of the low back there was a definite decrease 
in the lumbar lordotic curvature and exquisite tenderness in 
the midline from L2 to S1with bilateral paraspinal muscle 
tightness.  There was also tenderness over both sacroiliac 
joints.  On range of motion testing lumbar flexion was 0 to 
80 degrees, extension 0 to 10 degrees, right lateral bending 
0 to 20 degrees with pain over the left paraspinal muscle and 
left lateral bending 0 to 40 degrees.  Right rotation was 0 
to 35 degrees and left rotation 0 to 30 degrees.  Straight 
leg raising was positive at 60 degrees.  On repetitive 
exertional testing with widened stance on repetitive toe 
touches, lumbar flexion was to 80 degrees at 1/10 repetition.  
Pain increased markedly at 7/10 repetitions and lumbar 
flexion was 0 to 60 degrees at 10/10 repetitions.  It was 
estimated that there was an additional 10 degrees of 
functional impairment of the lumbar spine in all planes of 
motion on the basis of repetitive use due to pain with use 
and limited endurance.  Primary weakness, fatigability and 
incoordination were not characteristic.  Pain with use was 
the major functional impact.  

The examiner concluded that it was at least as likely as not 
that the veteran's low back pain had origins in his 1983 
accident.  The VA examiner referred to a September 1987 
rating report indicating degenerative disc disease at L5-S1 
level which persisted on VA examination in July 2001.  The 
examiner also referred to several private treatment reports 
which noted the veteran's history of injuries including the 
March 1996 fall; an April 2002 fall; and complaints of 
increased low back pain following an automobile accident in 
February 2003.  The veteran's history was significant for an 
altered gait, due to right ankle and bilateral knee 
conditions, which the examiner noted were underlying factors 
in his chronic low back pain.  The VA examiner concluded that 
the veteran's service-connected low back degenerative disc 
disease, was aggravated/worsened by the work-related injuries 
to his right ankle and knees, which altered his gait, causing 
a subsequent fall in 2002, as well as by the 2003 auto 
accident.  

II.  Pertinent Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

A.  Right ankle sprain 

The veteran left active military service in 1987, and his 
service-connected right ankle sprain has been evaluated as 
noncompensable under Diagnostic Code 5271 since the original 
grant of service connection, shortly thereafter.  

Under DC 5271 a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Having determined that the veteran did suffer an intervening 
injury to his right ankle following service, the pertinent 
question is to what extent his current symptoms, which are 
supported by the objective clinical record, are due to his 
service-connected right ankle sprain, as opposed to any 
intervening injury.  This is a medical question, which must 
be addressed by a review of the pertinent medical evidence of 
record.  

In that regard, the evidence clearly indicates that the 
majority of the veteran's current symptomatology arose after 
the intervening injury to his right ankle.  In support of 
this finding, the Board notes that in-service and post-
service medical records and examinations consistently reveal 
that prior to 1996 the right ankle sprain was basically 
asymptomatic.  During VA examination in 1989, prior to the 
veteran's right ankle fusion (and his current VA claim for 
benefits), the right ankle was essentially asymptomatic.  The 
veteran reported no history of right ankle problems 
associated with the sprain.  Range of motion was full with no 
objective pain.  There were no abnormalities of the ankle or 
fixed deformity.  In addition, there is no evidence that the 
veteran received ongoing treatment for his service-connected 
right ankle disability until he re-injured it in 1996.  After 
his 1996 ankle injury, the veteran was treated on a continual 
basis for chronic right ankle pain and required multiples 
surgeries for symptoms associated with it.  Moreover, the 
2006 VA examiner concluded that the veteran's right ankle 
fusion was not etiologically related to his service-connected 
right ankle sprain.  

The Board recognizes that the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that the current noncompensable disability rating 
adequately compensates the veteran for his functional loss.  
Although the evidence of record reflects that he experiences 
pain; it does not demonstrate that such pain is solely caused 
by, or the result of, the service-connected right ankle 
sprain.  

Although there is no motion of the right ankle, secondary to 
fusion, this has not been associated by objective opinion as 
a residual of the veteran's service-connected right ankle 
sprain.  Thus, an evaluation under DCs 5270 and 5272 is not 
appropriate.  38 C.F.R. § 4.71.  It is further noted that no 
malunion has been found on radiological examination of the 
right ankle or its associated skeletal structure.  Therefore, 
an evaluation under DC 5273 is not warranted.  38 C.F.R. 
§ 4.71. 

The weight of the evidence establishes that the right ankle 
sprain residuals are no more than mild, and properly rated as 
noncompensable.  Thus, the current level of disability shown 
is encompassed by the rating assigned and with due 
consideration to the provision of 38 C.F.R. § 4.7, a 
compensable evaluation is not warranted.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Lumbar strain

In analyzing this issue, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003).  These changes are listed under Diagnostic Codes 
5235 to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The veteran's low back strain is currently evaluated as 
noncompensable, and has been consistently rated as such under 
DC 5295 for lumbosacral strain.  Under the former criteria 
for a non-compensable rating is assigned for lumbosacral 
strain when based on slight subjective symptoms only.  A 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating requires 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  For 40 percent under this code, 
lumbosacral strain must be severe with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Alternatively, the veteran's disability could be rated under 
the former criteria of DC 5292.  Under that diagnostic code, 
a 10 percent rating requires slight limitation of motion of 
the lumbar spine.  Twenty and 40 percent ratings require 
moderate and severe limitation of motion, respectively.  
38 C.F.R. § 4.71, DC 5292.

Under the revised rating schedule, DC 5237 provides for 
assignment of a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or there is muscle spasm, guarding, 
or localized tenderness that does not result in abnormal gait 
or abnormal spinal contour.  A 20 percent rating requires 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71.

It is clear upon review of the record that the veteran 
suffered several significant intervening injuries to his back 
following his separation from service.  In this case, the 
pertinent question is whether and to what extent the 
veteran's back pain is partially or completely attributable 
to his service-connected low back strain or to his post-
service injuries.  The Board notes that if it is not possible 
to separate the effects of any non-service-connected 
disability from that of the service-connected disability, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain symptoms can 
be attributed to the service-connected disability.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

As far as separating the amount of back pain from the service 
connected low back condition versus the non-service connected 
injuries, it would appear that the injuries have, to some 
extent, magnified the normal course of events from simple low 
back strain.  Moreover, despite the VA examiner's conclusion 
that the post-service injuries aggravated/worsened the 
veteran's service-connected back disability, he does not 
explain anywhere in the opinion what specific symptomatology 
is the result of the service-connected disability, as 
differentiated from that which is the result of any non-
service-connected disability.  Therefore, the Board concludes 
that it is impossible for the symptomatology to be so parsed 
and has evaluated the lumbar spine disability based on all of 
the symptomatology which existed both before and after the 
March 1996 injury.  See Mittleider, supra.

Here, the objective medical evidence reveals that, when 
examined by VA in 2001, range of back motion was full with 
flexion to 90 degrees and extension to 35 degrees.  On 
examination by VA in 2006, forward flexion was still possible 
to 80 degrees, however with repetitive testing it decreased 
to 60 degrees.  Given the functional loss (see 38 C.F.R. §§ 
4.10 and 4.45(e)) associated with the veteran's service-
connected low back strain, and resolving reasonable doubt 
under 38 C.F.R. § 4.3, the Board finds that the 
manifestations of the disability more closely approximate 
moderate limitation of lumbar spine motion such as to warrant 
a 20 percent rating under the former criteria of DC 5292; or 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, such as to warrant a 
20 percent rating under current DC 5237.

The Board has also considered evaluation of the veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 20 percent can be assigned.  However the criteria to 
support a higher evaluation have not been demonstrated.  The 
evidence does not show severe limitation of motion or that 
the veteran's lumbar spine disability has resulted in forward 
flexion of the thoracolumbar spine less than 30 degrees.  
Likewise, the medical evidence is negative for findings of 
severe lumbosacral strain or ankylosis of the thoracolumbar 
spine.  In other words, a disability evaluation under the 
revised DC 5237or former DCs 5292, 5295 would not yield a 
higher rating.  

Nor does the evidence support a rating greater than 20 
percent for "severe" intervertebral disc syndrome.  Based 
upon the September 23, 2002, revisions of DC 5293 and the 
September 26, 2003, revisions for the reclassified DC 5243, a 
rating in excess of 20 percent under the code for 
intervertebral disc syndrome requires evidence of 
incapacitating episodes of a total duration of at least four 
weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  Nothing like this type 
of episode is seen within either the veteran's statements, 
the outpatient treatment or any examination report.

In view of the foregoing, and resolving reasonable doubt in 
favor of the veteran, the Board concludes that a 20 percent 
disability evaluation, and no higher, is justified upon 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and the Deluca consideration of symptoms of pain, functional 
impairment, and evidence of degenerative changes in the area 
of the lumbar spine.  

ORDER

A compensable rating for right ankle sprain is denied.

A 20 percent evaluation for low back strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


